DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of Group II, claims 26, 28-31, 33-35, 37-40, 43, 45-48, 51-53, 58, and 59 in the reply filed on February 21, 2022 is acknowledged.  Claims 14, 15, 17, 18, 21, and 24 have been withdrawn.  Claims 26, 28-31, 33-35, 37-40, 43, 45-48, 51-53, 58, and 59 are currently pending and under examination.
	
	This application claims priority to U.S. Provisional Patent Application Nos. 62/743354, filed October 9, 2018; and 62/884720, filed August 9, 2019.

Claim Objections

Claim 52 is objected to because of the following informalities: “and” should be inserted after the limitation of “assessing the site for local conditions”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 28-31, 33-35, 37-40, 43, 45-48, 51-53, 58, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites in relevant part, “applying a composition of claim 17.”  This claim is indefinite, because claim 17 is a non-elected and withdrawn claim.  As such, the contents of the composition are unclear.  For the purposes of examination, “a composition of claim 17” is interpreted to include a composition comprising at least one ingredient selected from: a) Wickerhamomyces anomalus, and/or at least one growth by-product of the Wickerhamomyces anomalus, wherein the growth by-product is selected from biosurfactants and enzymes; b) a bacteria selected from Bacillus subtilis, Bacillus amyloliquefaciens, Myxococcus xanthus, Azotobacter vinelandii, Frateuria aurantig, Pseudomonas chlororaphis, and Dyadobacter fermenters; and c) Trichoderma harzianum.
Claim 26 recites the limitations "the amount" in line 1, “the earth’s atmosphere” in line 2, and “the effect” in line 7.  There is insufficient antecedent basis for these limitations in the claim.  No amount, earth’s atmosphere, or effect are previously recited in the claim. 
Claim 28 is indefinite, because it is unclear if the composition is intended to further comprise a yeast selected from Wickerhamomyces anomalus, Starmerella bombicola, Saccharomyces boulardii, Pichia occidentalis, Pichia kudriavzevii, and Pichia guilliermondii (Meyerozyma guilliermondii) in addition to the at least one ingredient selected from a), b), or c), Wickerhamomyces anomalus and/or its growth byproduct.  
Claims 29 and 30 are similarly indefinite, because it is unclear if the composition is intended to further comprise a Trichoderma spp., including Trichoderma harzianum, or if these claims intend to indicate that the one ingredient selected is c) Trichoderma harzianum.  
Likewise, claim 31 is indefinite, because it is unclear if the composition is intended to further comprise a bacterium selected from Bacillus subtilis, Bacillus amyloliquefaciens, Pseudomonas chlororaphis, Myxococcus xanthus, Azotobacter vinelandii, Frateuria aurantia and Dyadobacter fermenters, or if this claim intends to indicate that the one ingredient selected is b) a bacteria selected from Bacillus subtilis, Bacillus amyloliquefaciens, Myxococcus xanthus, Azotobacter vinelandii, Frateuria aurantig, Pseudomonas chlororaphis, and Dyadobacter fermenters.
Claim 35 recites in relevant part, “wherein one or more microorganisms of the composition colonize the soil…”  This claim is indefinite, because it is unclear what “one or more microorganisms of the composition” is intended to refer to.  The composition of claim 17, which has been interpreted to be included in claim 26, refers to “at least one ingredient” and not “at least one or more microorganisms.”  As such, it is unclear what “microorganisms” are being referred to in this claim.
Additionally in claim 35, the use of the phrase "and/or" twice in the claimed method is indefinite because it creates multiple alternatives and, thus, it is uncertain what is intended for the method of reducing the amount of deleterious atmospheric gas present in the earth’s atmosphere.  

Claim 48 recites the limitation "the microorganisms" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Previously either “ingredients” or “bacteria” are referred to, but “microorganisms” are not prevsiously recited. 
With regard to claim 52, this claim is indefinite, because it is unclear how a preferred formulation is determined to customize the composition for local conditions.  It is unclear what further steps or components would be included or excluded by this step.
In claims 53 and 58, use of the phrase "and/or" multiple times in the claimed method is indefinite because it creates multiple alternatives and, thus, it is uncertain what is intended for the method of reducing the amount of deleterious atmospheric gas present in the earth’s atmosphere.  
Additionally with regard to claim 58, this claim is indefinite, because given recitation of “a site,” it is unclear what site the carbon content is intended to be measured on, the site previously referenced in claim 26, or another additional site. 
Claim 59 recites the limitation "the number of carbon credits" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  No carbon credits are prevsiously recited in the claims.
Claims 33, 34, 40, 43, 45-47, and 51 are included in this rejected as these claims depend from above rejected claims, and fail to remedy the noted deficiencies.   



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 26, 31, 33-35, 37, 38-40, 43, 45, 46, 52, 53, 58, and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kloepper et al. (IDS; US 2013/0205849; Published 2013).
With regard to claims 26, 31, 33, and 34, Kloepper et al. teach a method of reducing an amount of a deleterious atmospheric gas present in Earth’s atmosphere, including nitrous oxide, the method comprising applying a composition comprising a bacterium including Bacillus subtilis or Bacillus amyloliquefaciens to a site, including to soil, which is a source of the deleterious atmospheric gas (Abs.; Para. 10-11, 35).
With regard to claims 35, 37, 38-40, 43, 45, and 59, Kloepper et al. teach the method as claimed, including the components as claimed, including Bacillus subtilis and Bacillus amyloliquefaciens.  As such, the results of:
the Bacillus species of the composition colonizing the soil, wherein the colonization causes: an increase in foliar volume, stem diameter, trunk diameter, root growth, and/or numbers of the plants, the plants including citrus, tomato, sod, turf, potato, sugarcane, grapes, lettuce, almond, onion, carrot, berries and cotton, or a grass, shrub, or herb growing in a pasture or a sod 
reducing atmospheric carbon dioxide by enhancing vegetative carbon utilization and storage;
enhancing carbon sequestration;
the composition comprising Bacillus amyloliquefaciens, wherein the Bacillus amyloliquefaciens lowers the pH of the soil and enhances solubilization of nitrogen into plant-usable compounds; 
reducing a need to apply nitrogen-containing fertilizer to the soil, thereby reducing atmospheric nitrous oxide; and
reducing the number of carbon credits used by an operator involved in agriculture, livestock production, logging, pasture management, waste management, aviation, oil and gas production, or other industries, 
would naturally flow from performance of the method as taught by Kloepper et al.
With regard to claim 46, Kloepper et al. teach that the composition is applied to the soil, including in water (Para. 43), which is using an irrigation system.
With regard to claims 52 and 53, Kloepper et al. teach prior to applying the composition to the soil, assessing the type of fertilizer, amount and type of GHG emissions (Para. 40; Table 1), soil type, and type of soil organic content (Para. 50-51).
With regard to claim 58, Kloepper et al. teach measuring the carbon content of the soil by quantifying soil organic content of the soil (Para. 50).  


s 26, 28-31, and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chand-Goyal et al. (US 5,711,946; Published 1998).
With regard to claims 26, 28-31, and 59, Chand-Goyal et al. teach a method comprising applying a composition comprising microorganisms including Pichia guilliermondii, Trichoderma harzianum, and Bacillus subtilis to a site, including to a plant (Abs.; Col. 2, Line 33-36, Col. 8, Line 10-19).  Chand-Goyal et al. teach the method as claimed, including the components as claimed, including Pichia guilliermondii, Trichoderma harzianum, and Bacillus subtilis.  As such, the results of:
reducing an amount of a deleterious atmospheric gas present in Earth’s atmosphere, including carbon dioxide, nitrous oxide, or methane; and 
reducing the number of carbon credits used by an operator involved in agriculture, livestock production, logging, pasture management, waste management, aviation, oil and gas production, or other industries, 
would naturally flow from performance of the method as taught by Kloepper et al.


Claims 26, 31, 33, 34, 35, 37, 38-40, 43, 45, 46, 48, 51-53, and 59, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nanjing University (IDS; CN 106045772; Published 2016, English translation provided by Examiner and referred to hereafter).  
With regard to claims 26, 31, 33, 34, and 47, Nanjing University teach a method of reducing greenhouse gas emissions, including nitrous oxide and methane, from farmland soil, the method comprising applying a composition comprising a bacterium including Bacillus amyloliquefaciens to a site, including to soil or a rice paddy, which is a source of the deleterious atmospheric gas (Abs.; p. 3, Embodiment 1-2).
With regard to claims 35, 37, 38-40, 43, 45, 48, 51, and 59, Nanjing University teach the method as claimed, including the components as claimed, including Bacillus amyloliquefaciens.  As such, the results of:
the Bacillus species of the composition colonizing the soil, wherein the colonization causes: an increase in foliar volume, stem diameter, trunk diameter, root growth, and/or numbers of the plants, the plants including citrus, tomato, sod, turf, potato, sugarcane, grapes, lettuce, almond, onion, carrot, berries and cotton, or a grass, shrub, or herb growing in a pasture or a sod or turf farm, an increase in microbial biomass in the soil, improved soil biodiversity, and/or increased uptake of organic plant secretions by microorganisms; 
reducing atmospheric carbon dioxide by enhancing vegetative carbon utilization and storage;
enhancing carbon sequestration;
the composition comprising Bacillus amyloliquefaciens, wherein the Bacillus amyloliquefaciens lowers the pH of the soil and enhances solubilization of nitrogen into plant-usable compounds; 
reducing a need to apply nitrogen-containing fertilizer to the soil, thereby reducing atmospheric nitrous oxide; 
wherein the composition comprising Bacillus amyloliquefaciens controls methanogenic microorganisms present in the rice paddy, thus reducing atmospheric methane;
wherein the composition comprising Bacillus amyloliquefaciens further enhances biomass of rice plants growing in a rice paddy; and 

would naturally flow from performance of the method as taught by Nanjing University.
With regard to claim 46, Nanjing University teach that the composition is applied to the soil, including in a liquid mixture (p. 3, Embodiment 1-2), which is using an irrigation system.
With regard to claims 52 and 53, Nanjing University teach prior to applying the composition to the soil, assessing the amount and type of GHG emissions (p. 3, Embodiment 1-2).

Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653